
	
		III
		110th CONGRESS
		1st Session
		S. RES. 195
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2007
			Mr. Smith (for himself
			 and Mr. Wyden) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Commending the Oregon State University
		  College of Forestry on the occasion of its centennial.
	
	
		Whereas educational programs in forestry were established
			 at the Oregon Agricultural College in 1906 and have evolved for 100 years,
			 forming the foundation for today’s Oregon State University College of
			 Forestry;
		Whereas the centennial year of the College of Forestry
			 began in May 2006 and culminates with a celebration in May 2007, providing for
			 year-long recognition of exceptional education, research, outreach, and service
			 programs, and outstanding faculty, staff, and students;
		Whereas the College of Forestry aspires to be the world’s
			 premier academic institution in forestry and to serve the people of Oregon, the
			 Nation, and the world;
		Whereas the College of Forestry is committed to providing
			 the knowledge and graduates needed to sustain forests and the functions,
			 products, and values forests provide for current and future generations;
		Whereas the College of Forestry addresses complex forest
			 resource challenges through collaboration across disciplines, institutions, and
			 perspectives;
		Whereas the College of Forestry has fostered teaching and
			 learning about forests through its forest engineering, forest resources, forest
			 science, and wood science and engineering educational programs;
		Whereas the College of Forestry actively encourages
			 students to engage in distinctive problem solving and to conduct fundamental
			 research on the nature and use of forests, and to share discoveries with
			 others;
		Whereas the College of Forestry conducts research on a
			 wide range of topics, in the disciplines of biology, botany, ecology,
			 engineering, forest management, manufacturing and marketing of wood products,
			 the social sciences, wood chemistry, and physiology, that affect virtually all
			 Oregonians because of the importance of forests to the people of Oregon and the
			 State’s economic health;
		Whereas the College of Forestry recognizes strength in
			 diversity of faculty, staff, students, and ideas, and nurtures the community
			 through communication and respect;
		Whereas the College of Forestry operates 14,000 acres of
			 forests, which serve as a living laboratory where active forest management
			 provides teaching, research, and demonstration opportunities for all
			 Oregonians; and
		Whereas the College of Forestry has been recognized by
			 peers as the premier forestry research college in North America: Now,
			 therefore, be it
		
	
		That the Senate commends the Oregon
			 State University College of Forestry on the occasion of its centennial.
		
